Exhibit 10.1k

 

EXECUTION COPY

 

AMENDMENT NO. 11 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Amendment”) dated as of
March 20, 2006, is entered into by and among H&E EQUIPMENT SERVICES, INC., a
Delaware corporation (“H&E Delaware”), the successor by merger to H&E Equipment
Services L.L.C., a Louisiana limited liability company, GREAT NORTHERN
EQUIPMENT, INC., a Montana corporation (“Great Northern” and together with H&E
Delaware, individually a “Borrower” and jointly, severally and collectively, the
“Borrowers”), GNE INVESTMENTS, INC., a Washington corporation, H&E FINANCE
CORP., a Delaware corporation, EAGLE HIGH REACH EQUIPMENT, INC., a California
corporation, EAGLE HIGH REACH EQUIPMENT, LLC, a Delaware limited liability
company, the persons designated as “Lenders” on the signature pages hereto, and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent.

 

WHEREAS, Borrowers, the other Credit Parties, the Lenders (as defined therein)
and Agent are party to the Credit Agreement dated as of June 17, 2002 (including
all annexes, exhibits and schedules thereto, and as amended by Amendment No. 1
dated as of March 31, 2003, Amendment No. 2 dated as of May 14, 2003, Amendment
No. 3 dated as of February 10, 2004, Amendment No. 4 dated as of October 26,
2004, Amendment No. 5 dated as of January 13, 2005, Amendment No. 6 dated as of
March 11, 2005, Amendment No. 7 dated as of March 31, 2005, Amendment No. 8
dated as of October 13, 2005, Amendment No. 9 dated as of November 16, 2005 and
the Joinder Agreement, Consent and Amendment No. 10 dated as of February 3,
2006, and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, “Original Credit Agreement”; all capitalized terms
defined in the Original Credit Agreement and not otherwise defined herein have
the meanings assigned to them in the Original Credit Agreement or in Annex A
thereto); and

 

WHEREAS, Borrowers have requested that Lenders and Agent amend the Original
Credit Agreement in certain respects and Lenders and Agent have agreed to do so
upon the terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, the other Credit Parties, each Lender
and Agent agree as follows:

 

SECTION 1.

 

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

Effective as of the Effective Date, the Original Credit Agreement is hereby
amended as follows:

 

(a)                                  the Original Credit Agreement is hereby
amended by deleting in its entirety the following clause (iii) of
Section 1.1(a):

 

Notwithstanding the foregoing, without the prior written consent of Requisite
Lenders, Great Northern shall not request any Revolving Credit Advance or any
issuance of a Letter of Credit, and unless Requisite Lenders shall have given
consent in respect of any such request, no Lender shall be obligated to make any
Revolving Credit Advance to Great Northern or advance any Letter of Credit for
the account or at the request of Great Northern. Nothing contained in this
Section 1.1(a)(iii) shall affect or limit Great Northern’s liability in respect
of any of its Obligations or any Obligations of H&E Delaware.

 

1

--------------------------------------------------------------------------------


 

(b)                                 the Original Credit Agreement is hereby
amended by replacing the term “Mergers” where it appears in
Section 1.3(b)(iii) with the term “H&E Mergers.”

 

(c)                                  the Original Credit Agreement is hereby
amended by replacing Section 1.5(a) in its entirety with the following:

 

(a)                               Borrowers shall pay interest to Agent, for the
ratable benefit of Lenders in accordance with the various Revolving Credit
Advances and Swing Line Loans being made by each Lender, and in respect of all
unreimbursed Letters of Credit Obligations, in arrears on each applicable
Interest Payment Date, at the following rates:  (i) with respect to the
Revolving Credit Advances and unreimbursed Letter of Credit Obligations and all
other Obligations (other than LIBOR Loans and Swing Line Loans), the Index Rate
plus the Applicable Revolver Index Margin per annum or, at the election of
Borrower Representative, the applicable LIBOR Rate plus the Applicable Revolver
LIBOR Margin per each calendar month, based on the aggregate Revolving Credit
Advances outstanding from time to time; and (ii) with respect to the Swing Line
Loan, the Index Rate plus the Applicable Revolver Index Margin per annum, based
on the aggregate amount of the Swing Line Loan outstanding from time to time.

 

As of the Amendment No. 11 Effective Date, the Applicable Margins, on a per
annum basis, are as follows:

 

Applicable Revolver Index Margin

 

0.50

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

1.50

%

 

 

 

 

Applicable L/C Margin

 

1.50

%

 

 

 

 

Applicable Unused Line Fee Margin

 

0.375

%

 

The Applicable Margins (other than the Applicable Unused Line Fee Margin) shall
be adjusted (up or down) prospectively on a monthly basis as determined by H&E
Delaware and its Subsidiaries’ consolidated financial performance, commencing
with the first day of the first calendar month that occurs more than one (1) day
after delivery of monthly Financial Statements for H&E Delaware and its
Subsidiaries to Lenders for the Fiscal Month ending March 31, 2006. Adjustments
in Applicable Margins (other than the Applicable Unused Line Fee Margin) will be
determined by reference to the following grids:

 

If Leverage Ratio is:

 

Level of
Applicable Margins:

 

< 1.50 to 1.00

 

Level I

 

< 2.50 to 1.00 but > 1.50 to 1.00

 

Level II

 

< 3.50 to 1.00 but > 2.50 to 1.00

 

Level III

 

> 3.50 to 1.00

 

Level IV

 

 

2

--------------------------------------------------------------------------------


 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

0.25

%

0.50

%

0.75

%

1.00

%

Applicable Revolver LIBOR Margin

 

1.25

%

1.50

%

1.75

%

2.00

%

Applicable L/C Margin

 

1.25

%

1.50

%

1.75

%

2.00

%

 

All adjustments in the Applicable Margins (other than the Applicable Unused Line
Fee Margin) after March 31, 2006 shall be implemented monthly on a prospective
basis, for each calendar month commencing at least one (1) day after the date of
delivery to Lenders of the monthly unaudited Financial Statements evidencing the
need for an adjustment. Concurrently with the delivery of those Financial
Statements, Borrower Representative shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins (other than the Applicable Unused Line Fee Margin). Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than the Applicable Unused Line Fee Margin) to the highest level set
forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If any Default or an Event of Default has occurred and
is continuing at the time any reduction in the Applicable Margins (other than
the Applicable Unused Line Fee Margin) is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which all Defaults or Events of Default are waived or cured.

 

The Applicable Unused Line Fee Margin shall be adjusted (up or down)
prospectively on a monthly basis commencing with the first adjustment of the
other Applicable Margins as provided above. Adjustments in the Applicable Unused
Line Fee Margin will be determined as follows: (i) if the Excess Availability
Percentage as of the first day of any calendar month is equal to or more than
75%, the Applicable Unused Line Fee Margin shall be 0.375% per annum, and
(ii) if the Excess Availability Percentage as of the first day of any calendar
month is less than 75%, the Applicable Unused Line Fee Margin shall be 0.25% per
annum.

 

(d)                                 the Original Credit Agreement is hereby
amended by replacing Section 1.9(e) in its entirety with the following:

 

(e)                               In addition, and in addition to the costs of
Equipment Inventory Appraisals, P&E Appraisals and Inspections, Borrowers agree
to pay to Agent, which are due and payable as incurred, all out of pocket costs
(including reasonable fees and expenses) paid by Agent to third party auditors,
or a fee of $800 per audit day per in-house auditor, plus out of pocket
expenses; provided, that Borrowers only agree to pay such costs and expenses in
relation to (unless an Event of Default or an Audit and Appraisal Liquidity
Event has occurred and is continuing) not more than one (1) audit in any year
(such audit to be conducted, while no Event of Default or Audit or Appraisal
Liquidity Event is continuing, during an Inspection).

 

3

--------------------------------------------------------------------------------


 

(e)                                  the Original Credit Agreement is hereby
amended by replacing Section 1.14 in its entirety with the following:

 

Each Credit Party shall, during normal business hours, from time to time upon
reasonable advance notice as frequently as Agent reasonably determines to be
appropriate:  (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors and employees (including
officers) of such Credit Party and to the Collateral, (b) permit Agent, and any
of its officers, employees and agents, to inspect, audit and make extracts from
such Credit Party’s books and records, and (c) permit Agent, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Accounts, Inventory and other Collateral of such Credit Party
(clauses (a), (b) and (c) collectively, “Inspections”). Borrower agrees to pay
to Agent, which are due and payable as incurred, all out of pocket costs
(including fees and expenses) incurred by Agent in relation to any Inspections;
provided, that in addition to paying for Equipment Inventory Appraisals and P&E
Appraisals, Borrowers only agree to pay such costs and expenses in relation to
(unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing) not more than one (1) Inspection in any year. If an
Event of Default has occurred and is continuing or if action is necessary to
preserve or protect the Collateral as determined by Agent, each Credit Party
shall provide such access to Agent and to each Lender at all times and without
advance notice. Furthermore, so long as any Event of Default has occurred and is
continuing, each Borrower shall provide Agent and each Lender with access to its
suppliers and customers. Each Credit Party shall make available to Agent and its
counsel, as quickly as is possible under the circumstances, originals or copies
of all books and records that Agent may reasonably request. Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media consistent with
reasonable commercial standards, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days’ prior written
notice of regularly scheduled Inspections. Representatives of other Lenders
may accompany Agent’s representatives on regularly scheduled audits at no charge
to any Credit Party.

 

(f)                                    the Original Credit Agreement is hereby
amended by replacing the term “Capital Expenditures” where it appears in
Section 6.2 and subsection (c) of Annex E with the term “P&E Capital
Expenditures”.

 

(g)                                 the following definitions are added to
Annex A of the Original Credit Agreement in their proper alphabetical place:

 

“Amendment No. 11” means the Amendment No. 11 to Credit Agreement dated as of
March 20, 2006, with respect to this Agreement.

 

“Amendment No. 11 Effective Date” means the ‘Effective Date’ as defined in
Amendment No. 11.

 

“Audit and Appraisal Liquidity Event” means the determination by the Agent that
Excess Availability on any day is less than $75,000,000. The occurrence of an
Audit and Appraisal Liquidity Event shall be deemed continuing notwithstanding
that Excess Availability may thereafter exceed $75,000,000 unless and until
Excess Availability exceeds $75,000,000 for sixty (60) consecutive days, in
which event an Audit and Appraisal Liquidity Event shall no longer be deemed to
be continuing; provided that an Audit and Appraisal Liquidity Event may not be
cured as contemplated by this sentence more than two times in any four Fiscal
Quarter period.

 

4

--------------------------------------------------------------------------------


 

“Covenant Liquidity Event” means the determination by the Agent that Excess
Availability on any day is less than $25,000,000. The occurrence of a Covenant
Liquidity Event shall be deemed continuing notwithstanding that Excess
Availability may thereafter exceed $25,000,000 unless and until Excess
Availability exceeds $25,000,000 for sixty (60) consecutive days, in which event
a Covenant Liquidity Event shall no longer be deemed to be continuing; provided
that a Covenant Liquidity Event may not be cured as contemplated by this
sentence more than two times in any four Fiscal Quarter period.

 

“Excess Availability Percentage” means, at any time, the ratio (expressed as a
percentage) of (a) average daily Excess Availability during the most recently
ended Fiscal Month to (b) an amount equal to the Aggregate Borrowing Base (as
reflected in the Borrowing Base Certificate delivered pursuant to
Section 4.1(b) and paragraph (a) of Annex F, at or most recently prior to such
time); provided, that in the event that a Borrowing Base Certificate is not
timely delivered as required by Section 4.1(b) and paragraph (a) of Annex F,
then until the delivery of a Borrowing Base Certificate in a timely manner as so
required, the Excess Availability Percentage shall be deemed to be greater than
75%.

 

“Fixed Charges” means, for H&E Delaware and its Subsidiaries for any specified
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) interest expense (whether cash or non-cash) deducted in the determination of
consolidated net income for such period, including interest expense with respect
to any Funded Debt and interest expense that has been capitalized, but excluding
amortization of any original discount attributable to any Funded Debt or
warrants and interest paid in kind, in each case to the extent otherwise
included as interest expense, and (b) scheduled payments of principal made
during such period with respect to all Indebtedness.

 

“Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
(a) EBITDA of H&E Delaware and its Subsidiaries for such period less any
provision for income taxes (whether paid or payable in cash) and P&E Capital
Expenditures (other than the portion thereof funded by third party financing)
made by H&E Delaware and its Subsidiaries during such period, in each case
determined on a consolidated basis in accordance with GAAP, to (b) Fixed
Charges.

 

(h)                                 Annex A of the Original Credit Agreement is
further amended as follows:

 

(i)                                      the definition of “Borrowing
Availability” is amended by replacing the definition in its entirety with the
following new definition:

 

“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate Borrowing
Base, in each case, less the sum of the aggregate Revolving Loan and Swing Line
Loan then outstanding, or (b) as to an individual Borrower, the lesser of
(i) the Maximum Amount less the sum of the Revolving Loan and Swing Line Loan
outstanding to all other Borrowers and (ii) that Borrower’s separate Borrowing
Base, less the sum of the Revolving Loan and Swing Line Loan outstanding to that
Borrower, provided, that in the case of determining Borrowing Availability under
this clause (b), (x) with respect to any requested H&E/Great Northern Advance,
“such Borrower’s separate Borrowing Base” shall mean the Great Northern
Borrowing Base and (y) each outstanding H&E/Great Northern Advance shall be
deemed to be a Revolving Credit Advance

 

5

--------------------------------------------------------------------------------


 

outstanding to Great Northern.

 

(ii)                                  the definition of “Equipment Inventory
Appraisal” is amended by replacing  the definition in its entirety with the
following new definition:

 

“Equipment Inventory Appraisal” means each periodic appraisal of Borrowers’
Equipment Inventory and Parts and Tools Inventory conducted at the Borrowers’
cost and expense by appraisers reasonably satisfactory to Agent and using a
methodology reasonably satisfactory to Agent, provided, that unless an Event of
Default or an Audit and Appraisal Liquidity Event is continuing, the Borrowers’
shall be responsible for the cost and expense of not more than two (2) such
appraisals per year, it being agreed that so long as such limit is in effect,
each item of Equipment Inventory shall be appraised pursuant to a visit to sites
of any one or more Credit Parties on one occasion during each year and the
balance of such appraisals of such item in such year shall be done as a “desk
appraisal.” An appraisal of Equipment Inventory and of Parts and Tools Inventory
shall, for the purposes of the preceding sentence, constitute one appraisal.

 

(iii)                                the definition of “Excess Availability” is
amended by replacing the definition in its entirety with the following new
definition:

 

“Excess Availability” means, at any time, an amount equal to the Aggregate
Borrowing Base (as reflected in the Borrowing Base Certificate delivered
pursuant to Section 4.1(b) and paragraph (a) of Annex F, at or most recently
prior to such time) minus the aggregate Revolving Loan at such time.

 

(iv)                               the definition of “Merger Documents” is
amended by replacing the definition in its entirety with the following new
definition:

 

“Merger Documents” means, collectively, (i) the Merger Agreement and (ii) each
other document, agreement and instrument executed or delivered in connection
with the H&E Mergers, in each case as to clause (ii), as amended, restated,
modified or supplemented in accordance with the terms hereof and thereof.

 

(v)                                  the definition of “Mergers” that was added
pursuant to Amendment No. 10 is deleted in its entirety and replaced with the
following new definition:

 

“H&E Mergers” means the contemporaneous mergers of H&E and H&E Holdings with and
into H&E Delaware, with H&E Delaware as the surviving entity, in accordance with
the terms of the Merger Documents.

 

(vi)                               the definition of “P&E Appraisal” is amended
by replacing the definition in its entirety with the following new definition:

 

“P&E Appraisal” means each periodic appraisal of Borrowers’ P&E conducted at the
Borrowers’ cost and expense by appraisers reasonably satisfactory to Agent and
using a methodology reasonably satisfactory to Agent, provided, that unless an
Event of Default or an Audit and Appraisal Liquidity Event has occurred and is
continuing, the Borrowers shall be responsible for the cost and expense of not
more than two (2) such appraisals per year, it being agreed that so long as such
limit is in effect, each item of

 

6

--------------------------------------------------------------------------------


 

Equipment Inventory shall be appraised pursuant to a visit to sites of any one
or more Credit Parties on one occasion during each year and the balance of such
appraisals of such item in such year shall be done as a “desk appraisal.”

 

(i)                                     Annex C of the Original Credit Agreement
is hereby amended by adding the following new grammatical paragraph at the end
thereof:

 

Notwithstanding the foregoing, Great Northern shall have no obligation to
establish and maintain any Lock Boxes or to request in writing or otherwise take
such reasonable steps to ensure that all Account Debtors forward payment
directly to such Lock Boxes, until such time as Agent or the Requisite Lenders
shall request.

 

(j)                                     Annex F of the Original Credit Agreement
is amended by deleting in its entirety the following paragraph appearing
therein:

 

Notwithstanding the foregoing, Great Northern shall have no obligation to
deliver the Collateral Reports identified in this Annex F (other than the
Collateral Reports identified in paragraph (e) of this Annex F) (i) until such
time as Agent shall request, or (ii) Requisite Lenders shall have given their
prior written consent to any Revolving Credit Advance or issuance of any Letter
of Credit pursuant to Section 1.1(a)(iii).

 

(k)                                  Annex G of the Original Credit Agreement is
amended by replacing such annex in its entirety with Annex G attached hereto.

 

SECTION 2.

 

CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 11 shall become effective on the date and time (the
“Effective Date”) on which Agent shall have received the following, each of
which shall be in form and substance satisfactory to Agent:

 

(a)                                  this Amendment No. 11, duly executed and
delivered by Borrowers, the other Credit Parties, Agent and the Lenders,

 

(b)                                 the fee letter, dated the date hereof,
between the Agent and H&E Delaware shall have been executed and delivered by H&E
Delaware and the Agent and all fees payable at the Effective Date shall have
been paid in full in cash, and

 

(c)                                  such other agreements, documents,
instruments, certificates and opinions as Agent may have reasonably requested.

 

SECTION 3.

 

LIMITATION ON SCOPE

 

Except as expressly amended hereby or to the extent noncompliance is consented
to pursuant to the this Amendment, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain in full force
and effect in accordance with their respective terms. The amendments set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be waivers of, amendments of, consents to or modifications of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or

 

7

--------------------------------------------------------------------------------


 

future action on the part of Borrowers or any other Credit Party requiring the
consent of Agent or Lenders except to the extent specifically provided for
herein. Agent and Lenders have not and shall not be deemed to have waived any of
their respective rights and remedies against Borrowers or any other Credit Party
for any existing or future Defaults or Event of Default.

 

SECTION 4.

 

MISCELLANEOUS

 

(a)                                  Each of the Credit Parties hereby
represents and warrants as follows:

 

(i)                                     it has full power and authority to
execute and deliver this Amendment and to perform its obligations hereunder,

 

(ii)                                  upon the execution and delivery hereof by
such Credit Party, this Amendment will be valid, binding and enforceable against
such Credit Party in accordance with its terms, subject to any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally and to general principles of equity,

 

(iii)                               the execution and delivery of this Amendment
and the performance by such Credit Party of its obligations hereunder and under
the Original Credit Agreement, as amended hereby, (A) does not and will not
contravene, conflict with, violate or constitute a default under (1) the
organizational documents of such Credit Party or (2) any law or regulation, or
any order or decree of any court or Governmental Authority or any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party is a party or by which such Credit Party or any of its property is
bound,, (B) do not result in the creation or imposition of any Lien upon any of
the property of such Credit Party other than Permitted Encumbrances or those in
favor of Agent, on behalf of itself and Lenders, pursuant to the Loan Documents;
and (C) do not require the consent or approval of any Governmental Authority or
any other Person,

 

(iv)                              no Default or Event of Default presently
exists, in each case, after giving effect to the effectiveness of this
Amendment, and

 

(v)                                 no Material Adverse Effect has occurred
since the date of the last financial statements delivered by Borrowers to Agent,
and as of the date hereof there shall have occurred no material adverse change
in the financial condition, operations, assets, business or prospects of
Borrowers since the date of the most recent financial statements of Borrowers
delivered to the Agent, and

 

(b)                                 Borrowers repeat and restate the
representations and warranties of Borrowers contained in the Original Credit
Agreement as of the date of this Amendment No. 11 and as of the Effective Date,
except to the extent such representations and warranties relate to a specific
date.

 

(c)                                  This Amendment No. 11 is being delivered in
the State of New York.

 

(d)                                 Borrowers and the other Credit Parties
hereby ratify and confirm the Original Credit Agreement, as amended hereby, and
agree that, as amended hereby, the Original Credit Agreement remains in full
force and effect.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Borrowers and the other Credit Parties
agree that all Loan Documents to which each such Person is a party remain in
full force and effect notwithstanding the execution and delivery of this
Amendment No. 11.

 

(f)                                    This Amendment No. 11 may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute but one and the same instrument.

 

(g)                                 All references in the Loan Documents to the
“Credit Agreement” and in the Original Credit Agreement as amended hereby to
“this Agreement,” “hereof,” “herein” or the like shall mean and refer to the
Original Credit Agreement as amended by this Amendment No. 11 (as well as by all
subsequent amendments, restatements, modifications and supplements thereto).

 

(h)                                 Each of the following provisions of the
Original Credit Agreement is hereby incorporated herein by this reference with
the same effect as though set forth in its entirety herein, mutatis mutandis,
and as if “this Agreement” in any such provision read “this Amendment No. 11”:
Section 11.6, (Severability), Section 11.9 (Governing Law), Section 11.10
(Notices), Section 11.11 (Section Titles) Section 11.13 (Waiver of Jury Trial),
Section 11.16 (Advice of Counsel) and Section 11.17 (No Strict Construction).

 

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

BORROWERS:

 

 

 

H&E EQUIPMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist

 

 

Title: President and CEO

 

 

 

GREAT NORTHERN EQUIPMENT, INC.

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist

 

 

Title: President and CEO

 

 

 

 

 

OTHER CREDIT PARTIES:

 

 

 

GNE INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist

 

 

Title: President and CEO

 

 

 

H&E FINANCE CORP.

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist

 

 

Title: President and CEO

 

 

 

EAGLE HIGH REACH EQUIPMENT, INC.

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist

 

 

Title: President and CEO

 

 

 

EAGLE HIGH REACH EQUIPMENT, LLC

 

 

 

 

 

By:

/s/ John Engquist

 

 

 

Name: John Engquist
Title: President and CEO

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ Gina Provenzale

 

 

 

Name: Gina Provenzale

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Edmundo Kahn

 

 

 

Name: Edmundo Kahn

 

 

Title: Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Douglas Hoffman

 

 

 

Name: Douglas Hoffman

 

 

Title: Vice President

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Mouvron

 

 

 

Name: Andrew Mouvron

 

 

Title: AVP

 

--------------------------------------------------------------------------------


 

ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

FINANCIAL COVENANTS

 

Neither H&E Delaware nor any Subsidiary thereof shall breach or fail to comply
with any of the following financial covenants, each of which shall be calculated
in accordance with GAAP consistently applied:

 

(a)                                  Minimum Fixed Charge Coverage Ratio. H&E
Delaware and its Subsidiaries shall have on a consolidated basis at the end of
each Fiscal Month, a Fixed Charge Coverage Ratio for the period of twelve
consecutive Fiscal Months then ending of not less than 1.10 to 1.00; provided,
however, that the Fixed Charge Coverage Ratio shall be tested as of the end of
such Fiscal Month only if a Covenant Liquidity Event has occurred and is then
continuing.

 

--------------------------------------------------------------------------------